CAMPBELL, J.,
delivered the opinion of the court.
The rule is that, where a demand is necessary to perfect a right of action, the statute of limitations commences to run from the demand. Some modification of the rule, where the party has it in his power to make his right of action complete, and delays to do it, will be found stated in 13 Amer. & Eng. Enc. of Law, p. 726 et seq. Tried by the cases there cited, we think the plaintiff’s action was not barred ; but, independently of that, -we are unable to say that any statute of limitation applies to the presentation of a claim against the county. All the statutes apply to actions or suits, and one is not maintainable against the board of supervisors until presentation and refusal to pay. Carroll v. Board of Police, 28 Miss. 38. No statute in terms applies to such case, and statutes of *91limitation are not to be applied to cases not embraced by tbem. Delay to present claims against a county .has not been found such an evil as to call for legislation to meet it, and there is no statute on the subject.
After the refusal of the board to pay the claim, the statute ran against the plaintiff’s cause of action, but time enough to bar it did not elapse.

Reversed and remanded.